DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison (US 666,264).
Regarding claim 1, Denison discloses a two-stroke internal combustion engine (Fig. 1, shown and Pg. 2, Lns. 34-74, the type of action described is that of a two-stroke engine) comprising: a base 1, a head 2 fixed to the base and in which a cylindrical cavity is formed (Fig. 2, shown), a piston 19 slidably received in the cylindrical cavity (Fig. 2, shown), so as to define a combustion chamber and a pumping chamber (Fig. 2, lower area of the base 1, which is a crankcase and pumping chamber), and movable in the cylindrical cavity between a bottom dead center, in which the volume of the combustion chamber is maximum and the volume of the pumping chamber is minimum, and a top dead center, in which the volume of the combustion chamber is minimum and the volume of the pumping chamber is maximum 
Regarding claim 4, 
Regarding claim 5, Denison discloses the two-stroke internal combustion engine according to claim 2, wherein the movable partition comprises: a disc-shaped body, which is rigidly integral in rotation to the crank shaft and is positioned so as to occlude the inlet mouth of the transfer duct at least during the first portion of the operating step, and a through slot formed in the disc-shaped body and positioned in such a way as to place in fluid communication the inlet mouth of the transfer duct with the pumping chamber during the second portion of the operating step (Fig. 2 and 3-5, wherein the valve 29 is a disc on the crankshaft which occludes the port 12 until the second step where it allows flow).  
Regarding claim 6, Denison discloses the two-stroke internal combustion engine according to claim 4, wherein the movable partition comprises an annular sealing body extending from the radial periphery of the disc-shaped body in the opposite direction with respect to the inlet mouth of the transfer duct (Fig. 2, the disc having a side which is an annular sealing body to cover the ports).  
Regarding claim 7, Denison discloses the two-stroke internal combustion engine according to claim 4, wherein the movable partition comprises a further through slot made in the disc-shaped body, in a portion of the disc-shaped body itself proximal to the crank shaft (Figs. 3-6, the disc is shown with a slot to open the port which is “proximal” (e.g. near) the crankshaft as shown in Fig. 2).  
Regarding claim 9, Denison discloses the two-stroke internal combustion engine according to claim 5, wherein the disc-shaped body is interposed between a crank of the crank shaft and the base (Fig. 2, shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison.
Regarding claims 2 and 3, Denison discloses the two-stroke internal combustion engine according to claim 1, but fails to disclose wherein the end of the first portion of the operating step is between 30° of rotation of the crank shaft before the bottom dead center and 30° of rotation of the crank shaft after the bottom dead center, wherein the second portion of the operating step lasts until the end of the operating step itself.  Denison, for its part, shows its own operation parameters in Figs. 3-6.
However, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to the opening times to match those as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the optimum range is simply the desired engine operation characteristics according to the needs of the designer, and one of ordinary skill in the art would understand how to arrive at the most efficient operating characteristics through routine experimentation on what valve opening times are most beneficial for the desired operation.
Regarding claim 8, Denison discloses the two-stroke internal combustion engine according to claim 4, but fails to disclose wherein the movable partition is formed in a single body with the crank shaft
It would have been obvious to one having ordinary skill in the art at the time the invention was made to fix the disc 29 to the crankshaft as a single piece, since it has been held that forming in one Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The valve 29 is shown fixed to the crankshaft, but having it be an integral piece of the crankshaft would be an obvious variant which would not alter operation in any way that could have been arrived at through design choice or routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bignion et al (US 6,513,466) shows a crankshaft device for blocking two-stroke transfer passages in Figs. 2-5. Jonsson et al (US 6,491,006) shows a crankshaft device for blocking two-stroke transfer passages in Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747